January 17, 2020

By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Christopher Ansah
               19-CR-752 (JMF)

Dear Judge Furman:

         With the consent of the Government, I write to request an adjournment of Mr. Ansah’s
trial, tentatively scheduled for April 6, 2020. Given issues with witness and juror availability, the
parties jointly seek a new date for the trial. I understand that the Court is available for trial the
weeks of July 6 and July 13. Both parties, and their witnesses, would be available to begin trial
on these dates.


                                               Respectfully submitted,


                                               ___/s/______________
                                               Zawadi Baharanyi
                                               Assistant Federal Defender
                                               212-417-8735
                                        Application GRANTED. The trial is ADJOURNED to July 13, 2020, at
                                        9:30 a.m. The parties are reminded that this a FIRM date and no
cc:    Jun Xiang                        additional adjournments will be granted. Pursuant to Title 18, United
       Assistant United States Attorney States Code, Section 3161(h)(7)(A), the Court excludes time under the
       (by ECF)                         Speedy Trial Act between today and July 13, 2020, finding that the
                                        purposes of excluding that time outweigh the interests of the defendant
                                        and the public in a speedy trial to allow for continuity of counsel and for
                                        the Defendant to prepare for trial.

                                           The Clerk of Court is directed to terminate Doc. #22.

                                                        SO ORDERED.


                                                                                             January 21, 2020
